Name: Commission Regulation (EEC) No 2418/87 of 7 August 1987 amending Regulation (EEC) No 1836/82 laying down the procedure and conditions for the disposal of cereals held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 87 Official Journal of the European Communities No L 223/5 COMMISSION REGULATION (EEC) No 2418/87 of 7 August 1987 amending Regulation (EEC) No 1836/82 laying down the procedure and conditions for the disposal of cereals held by intervention agencies account being taken of transport costs . The tender price may not in any circumstances be lower than the intervention buying-in price referred to in Article 7 (4) of Regulation (EEC) No 2727/75 applicable on the closing date for the submission , of tenders, adjusted where appropriate : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Articles 7 (7) and 8 thereof,  in accordance with Article 4 (6) of Regulation (EEC) No 1 570/77 ('), in the case of certain varie ­ ties of durum wheat, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1889/87 (4), and in particular Article 9 thereof, Whereas certain technical adjustments are required fol ­ lowing amendments to the rules for intervention with effect from the 1987/88 marketing year ; whereas Commission Regulation (EEC) No 1836/82 (*), as last amended by Regulation (EEC) No 124/87 (6), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION :  by the special increase provided for in the third indent of Article 3 ( 1 ) of Regulation (EEC) No 2727/75, in the case of rye of breadmaking quality or common wheat of superior breadmaking quality,  by the reduction provided for in the first subpara ­ graph of Article 4a ( 1 ) of Regulation (EEC) No 1570/77 ; however, in the case of common wheat offered for intervention before 1 July 1986 and held in storage by the intervention agencies after that date, the abovementioned reduction shall not apply :  to quantities purchased under the special inter ­ vention measures for common wheat of bread ­ making quality,  to quantities of common wheat purchased at the intervention price but not tested for the technological and physical characteristics referred to in Article 4a (1 ) of Regulation (EEC) No 1570/77. 2. For the purposes of paragraph 1 , the intervention buying-in prices to be taken into consideration during the 12th month of the marketing year shall be that in force for the 11th month, plus one monthly price increase . 3 . In the case of resale during the first three months of the marketing year for maize and sorghum and during the first two months of the marketing year for common wheat, durum wheat, rye and barley, successful tenderers must offer a price at least equal to the intervention buying-in price in force for the 11th month of the preceding marketing year, plus one monthly increase fixed for that year and adjusted, where appropriate, in accordance with paragraph 1 . 4. If, during a marketing year, there are disruptions in the operation of the common organization of the market on account in particular of difficulty in selling Article 1 Regulation (EEC) No 1836/82 is hereby amended as follows : 1 . Article 5 is replaced by the following : 'Article 5 1 . For resale other than as referred to in paragraph 3 , successful tenderers must offer a price at least equal to the price recorded, for an equivalent quality and for a representative quantity, on the market for the place of storage or, failing this, on the nearest market, (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 182, 3 . 7 . 1987, p. 40. 0 OJ No L 164, 24. 6 . 1985, p. 6 . 0 OJ tfo L 182, 3 . 7 . 1987, p. 1 . 0 OJ No L 202, 9 . 7. 1982, p. 23 . (6) OJ No L 15, 17 . 1 . 1987, p. 9 . No L 223/6 Official Journal of the European Communities 11 . 8 . 87 cereals at prices which comply with paragraph 1 , special price conditions may be fixed in accordance with the procedure laid down in Article 26 of Regula ­ tion (EEC) No 2727/75. 0 ) OJ No L 174, 14. 7 . 1977, p. 18 .' after receipt of the statement of award of contract referred to in Article 1 5.' 3 . In the first sentence of Article 12, ' 12 days' is replaced by 'eight days'. 4. In the second subparagraph of Article 13 ( 1 ), 'Article 7 (5)' is replaced by 'Article 7 (7)'. Article 2 This Regulation shall enter into force on the 1 September 1987. 2. Article 8 (2) (c) is replaced by the following : '(c) where the price tendered is less than the minimum price for resale on the Community market in accordance with Article 5 ( 1 ) to (3), they are accompanied by a written undertaking by the tenderer, endorsed by a credit institution, to provide a security covering the difference between these two prices not later than two working days This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1987. For the Commission Frans ANDRIESSEN Vice-President